DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/15/2021 has been entered.
Claims 3-4, 8-13, and 16 have been cancelled.
Applicant's arguments filed 3/15/2021 have been fully considered but they are not persuasive. 
Election/Restrictions
Claims 14-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/22/18.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The judicial exceptions are not integrated into a practical application.  “Selecting and administering a diagnostic method to the subject” in claims 1 and 18 is not a meaningful limitation on the judicial exception.  The methods as written do not recite any steps where any actual diagnosis is made.  Claim 1, step (a), is a data gathering step.  Claim 1 does not integrate the judicial exceptions into any practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because while claim 2 identifies the ischemic complication, the claimed method steps do not actually diagnose these complications.  Claim 5 further specifies the ANP-type peptide, and claims 6 and 7 provide reference amounts; however, these limitations do not integrate the judicial exception 
The claims are not patent eligible subject matter. 

	Applicant’s arguments are not persuasive.  The instant claims can be distinguished from Vanda, Natural Alternatives, and Endo Pharmaceuticals.  Vanda specifically determines if the patient has a CYP2D6 poor metabolizer genotype and administers a particular dose of iloperidone based on that determination.  The method claims in U.S. Patent No. 8,470,865 (one of the patents involved in the Natural Alternatives decision) provide to the human subject an amount of an amino acid to blood or blood plasma effective to increase beta-alanylhistidine Natural Alternatives decision) provides an amount of beta-alanine to blood or blood plasma effective to increase beta-alanylhistidine dipeptide synthesis in the human tissue; and exposes the tissue to the blood or blood plasma, whereby the concentration of beta-alanylhistidine is increased in the human tissue (thereby regulating hydronium ion concentrations in a human tissue). Again, a particular compound is administered in an amount effective to achieve a particular result.  The method claims in U.S. Patent No. 8,808,737 (the patent involved in Endo) provide a solid oral controlled release dosage form about 5 mg to about 80 mg of oxymorphone;
measure a creatinine clearance rate of the patient; and orally administer to said patient, in dependence on which creatinine clearance rate is found, a lower dosage of the dosage form to 
provide pain relief;  wherein after said administration to said patient, (in claim 1) the 
average AUC of oxymorphone over a 12-hour period is less than about 21 nghr/mL or (in claim 4) the Cmax of oxymorphone is less than about 1.4 ng/mL. Again, a particular compound is administered in an amount effective to achieve a particular result.
	Claim 1 does not require any treatment as in Vanda.  The determining step of claim 1, part (a) is a data gathering step that precedes the judicial exception.   There is no practical application of the judicial exception recited in part (b).  Diagnostic methods are administered but no diagnosis is made.
	Claim 18 does not diagnose any particular condition and does not require any particular therapeutic result.  Contrary to applicant’s arguments, claim 18 treats a patient suffering from an acute medical event associated with complications.  The claim is not clearly treating the acute Vanda provided treatment protocols for all patients (those who had and did not have a CYP2D6 poor metabolizer genotype).
	The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 5-7, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a new matter rejection.

Claim 18 was not an original claim.  It was introduced by amendment on 3/9/2020.  

Claim 1 has been substantively amended and is now directed to:

 A method for selecting and administering a diagnostic method for a patient suffering from an acute medical event, the method comprising
(a) determining the amount of an ANP-type peptide and the amount of sFIt-1 peptide in a serum or plasma sample of the subject;
(b) based on the result of the determining in step (a), selecting and administering to the patient a diagnostic method for diagnosing:
(i) a circulatory complication comprising acute deterioration of the function of the patient's heart if the patient is identified as having an increased level of the ANP-type peptide relative to a reference amount;
(ii) an ischemic complication comprising acute hypoxia in a tissue or organ if the patient is identified as having an increased level of sFlt-1 peptide relative to a reference amount; or
(iii) a circulatory complication comprising acute deterioration of the function of the patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ if the
patient is identified as having an increased level of the ANP-type peptide relative to a reference amount and an increased level of sFIt-1 peptide relative to a reference amount;
wherein the diagnostic method for diagnosing a circulatory complication comprises a
method for diagnosing cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism, and
wherein the diagnostic method for diagnosing an ischemic complication comprises a method for
diagnosing an ischemia of the spleen, bowel, kidney, heart, and/or a limb.

Claim 18 has been substantively amended and is now directed to:
A method for treating a patient suffering from an acute medical event associated with a circulatory complication comprising acute deterioration of the function of the patient's heart, an ischemic complication comprising acute hypoxia in a tissue or organ, or both a circulatory complication comprising acute deterioration of the function of the patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ, the method comprising:
(a) selecting and a diagnostic method for diagnosing:
(i) a circulatory complication comprising acute deterioration of the function of the patient's heart if the patient is identified as having an increased level of the ANP-type peptide relative to a reference amount, wherein the diagnostic method comprises a method for diagnosing cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism;
(ii)  an ischemic complication comprising acute hypoxia in a tissue or organ if the
patient is identified as having an increased level of sFlt-1 peptide relative to a
reference, wherein the diagnostic method comprises a method for diagnosing an ischemia
of the spleen, bowel, kidney, heart, and/or a limb; or
(iii) a circulatory complication comprising acute deterioration of the function of the subject's patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ if the patient is identified as having an increased level of the ANP-type
peptide relative to a reference amount and an increased level of sFIt-1 peptide relative to
a reference amount, wherein the diagnostic method comprises a method for diagnosing
cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism and a method for
diagnosing an ischemia of the spleen, bowel, kidney, heart, and/or a limb;
(b) administering the diagnostic method selected in step (a) to the patient; and
(c) administering a treatment for cardiac arrhythmia, cardiac arrest, and/or pulmonary
embolism to the patient, and/or a treatment for an ischemia of the spleen, bowel, kidney, heart,
and/or a limb based on the result of the diagnosis administered to the patient in step (b).

The final Office action mailed 9/14/2020 requested that applicant point to page and line number in support of every claimed method step and claim limitation.
The interview summary mailed 2/1/2021 indicated that applicant would explain the support for any amended claims.
The Notice of Non-Responsive amendment mailed 6/26/2021 indicated that applicant had not provided any explanation or basis for all of the steps and limitations in the context of the methods claimed and requested further explanation in support of the amended claims.
Applicant’s response on 8/30/2021 declined to provide further explanation.

No basis is seen for any of the claims having the method steps and limitations recited in the current claims.  Claims 1-2, 5-7, and 17-18 constitute new matter.

Applicant’s statement on page 1 of the 3/15/2021 response that support “can be found in the specification as originally filed” is not agreed with.  This statement does not explain or point out particular support for the method steps and claim limitations now found in the claims.  Applicant’s 3/15/2021 response also points to basis in paragraphs [0027], [0033], and [0061].  
Paragraph [0027] is reproduced below:
[0027] The term “diagnosing if an acute medical event in an emergency patient is
associated with a circulatory and/or an ischemic complication” as used herein refers to
identifying the pathophysiological disorder or condition accompanying or preceding the
acute medical event from which the patient is suffering or which was diagnosed when
the patient presented in the hospital or emergency unit. As will be understood by those
skilled in the art, such an assessment is usually not intended to be correct for 100% of
the subjects to be diagnosed. The term, however, intends that a statistically significant
portion of subjects can be correctly diagnosed to suffer from the disease or condition.
Whether a portion is statistically significant can be determined by a person skilled in the
art using various well Known statistic evaluation tools including, for example
determination of confidence intervals, p-value determination, Student's t-test, Mann-
Whitney test, etc. Details may be found in Dowdy and Wearden, Statistics for
Research, John Wiley & Sons, New York 1983. According to the instant disclosure,
exemplary confidence intervals include at least approximately 90%, at least
approximately 95%, at least approximately 97%, at least approximately 98% or at least
approximately 99 %, for example. The p-values, according to the instant disclosure,
may include approximately 0.1, 0.05, 0.01, 0.005, or 0.0001, for example. Additionally,
the probability envisaged by the present disclosure allows that a diagnosis will be
correct for at least approximately60%, at least approximately 70%, at least
approximately 80%, or at least approximately 90% of the subjects of a given cohort or
population.

Paragraph [0033] is reproduced below:
[0033] Additionally, methods disclosed herein may be used in combination with other
diagnostic methods. A person of skill in the art will understand that a differential
diagnosis may require a combination of the patient’s history, a clinical examination, and
laboratory tests. Further, according to some embodiments, the methods of the present
disclosure may be applied to guide the further examination of a patient and to exclude
unnecessary tests.

Paragraph [0061] is reproduced below:
[0061] Embodiments of the method of the present invention allows for a rapid
diagnosis and guidance for further examination/diagnosis aiming at establishing the
exact cause or causes underlying the pathophysiological state of patients suffering from
an acute medical event or aiming at establishing the disease or condition which the
patient suffers from. For example, by indicating a cause underlying an organ failure the
method is able to guide the further diagnosis. Thus, for example, it is possible to
exclude certain diseases by differential diagnosis. The reduced time for diagnosis
enables a more rapid onset of causal treatment and, thus, reduces the suffering of the
patient, may prevent a further deterioration of the patient’s condition or even death, for
example. The method of the present invention also may be performed at the bed side,
thus leading the physician early and quickly to the other required diagnostic measures.

None of these paragraphs provide support for methods with the steps and limitations as recited in independent claims 1 and 18 or for dependent claims 2, 5-7, and 17 in the context of the method of claim 1 upon which they depend.
With respect to claim 1, the originally filed claims in parent application 13/461,833 were not directed to methods for selecting and administering a diagnostic method for a patient suffering from an acute medical event.  
With respect to claim 18, the originally filed claims in parent application 13/461,833 were not directed to method for treating a patient method suffering from an acute medical event associated with a circulatory complication comprising acute deterioration of the function of the patient's heart, an ischemic complication comprising acute hypoxia in a tissue or organ, or both a circulatory complication comprising acute deterioration of the function of the patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ.

Original claim 1 of the 13/461,833 parent application was directed to a method for diagnosing one of a circulatory complication and an ischemic complication associated with an acute medical event in a subject.  There were no methods involving selecting and administering diagnostic methods with the limitations as recited in instant claim 1.  There were no methods 
The 13/461,833 parent application was a continuation application of PCT/EP2010/066660 (published as WO 2011/054829).  Original claim 1 of the PCT application was directed to a method for rapidly diagnosing if an acute medical event in an emergency patient is associated with a circulatory and/or an ischemic complication.  There were no methods involving selecting and administering diagnostic methods with the limitations as recited in instant claim 1.  There were no methods involving selecting and administering diagnostic methods and administering treatments with the limitations as recited in instant claim 18.
In particular, the instant specification does not disclose a method for diagnosing acute deterioration of the function of the patient’s heart using a method for diagnosing cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism.  
In particular, the instant specification does not disclose a method for diagnosing acute hypoxia in a tissue or organ  a method for diagnosing an ischemia of the spleen, bowel, kidney, heart, and/or a limb.
Note that while instant claim 1 requires administering the selected diagnostic method(s), the claim does not actually recite a step where a diagnosis is made.  For example, if the ANP-type peptide level in the serum of the patient is increased relative to a reference amount as in claim 1, part (a)(i), what criteria determine whether the subject will be tested for any or all of cardiac arrhythmia, cardiac arrest, or pulmonary embolism?  If, for example, testing for pulmonary embolism is selected and tested, the information found (presumably pulmonary embolism positive or pulmonary embolism negative) is not used in any way.  The steps of the method do not confirm or deny the presence of acute deterioration of the function of the patient’s 
Claim 18 requires treating a patient suffering from an acute medical event associated with a circulatory complication comprising acute deterioration of the function of the patient's heart, an ischemic complication comprising acute hypoxia in a tissue or organ, or both a circulatory complication comprising acute deterioration of the function of the patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ.  However, treatment of the acute medical event is not necessarily performed.  Acute deterioration of the function of the patient’s heart and/or acute hypoxia in a tissue or organ are not necessarily treated by the method.  For example, if the ANP-type peptide level in the serum of the patient is increased relative to a reference amount as in claim 18, part (a)(i), what criteria determine whether the subject will be tested for any or all of cardiac arrhythmia, cardiac arrest, or pulmonary embolism as recited in part (a)(i)?  If, for example, testing for pulmonary embolism is selected and tested, step (c) does not provide any criteria for selecting the treatment for cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism.  For example, the pulmonary embolism test could be positive while the claim permits administering a treatment for cardiac arrhythmia.  The recitation “administering a treatment for…based on the result of the diagnosis administered to the patient in step (b)” in step (c) does not provide the actions to be performed if, for example, the test for a pulmonary embolism is positive as compared to the actions to be performed if the test for pulmonary embolism is  negative.  If the pulmonary embolism test is negative, what treatment is performed?  Any acute deterioration of the function of the patient’s heart would not have been diagnosed, 
Furthermore, claim 18 does not contain any steps where sFlt-1 and/or ANP-type peptide levels are determined in any biological sample or in any reference sample.  The claim recites “a patient is identified as having an increased level…relative to a reference amount” in the absence of any determination step.  No basis is seen for this.

There is no disclosure of selecting a diagnostic method based on a level of sFlt-1 and/or NT-proANP.  In fact, paragraph [0082] of the specification appears to indicate that measuring sFlt-1 and NT-proANP is itself the diagnostic test and not a basis for choosing a diagnostic method.  
There is no basis in the paragraphs pointed to by applicant for claim 17, particularly as it depends from claim 1.  At least for example, while claim 17 recites a diagnostic method of a “blood test,” the claim does not recite how this generic blood test is a method for diagnosing cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism as in claim 1.  At least for example, while claim 17 recites a diagnostic method of “determining cardiac markers,” the claim does not disclose how this generic test is a diagnostic method for diagnosing an ischemia of the spleen, bowel, kidney, heart, and/or a limb as in claim 1.
There is no basis for the claims.  A fair reading of the original specification and claims by one of ordinary skill in the art at the time of the invention would not have conveyed with reasonable clarity to those skilled in the art that applicant was in possession of the methods that are now claimed.  

Applicant is advised that any response that does not provide a detailed explanation pointing to page and line number in support of every claimed method step and every claim limitation will be considered non-responsive.

	Applicant argues that one aspect of the claimed invention relates to a pre-diagnosis, which identifies whether the patient is affected by a circulatory complication, by an ischemic complication, or both a circulatory complication and an ischemic complication, and whether further diagnostic methods should aim at identifying the exact circulatory complication underlying the patient's state, at identifying the exact ischemic complication underlying the patient's state, or whether it must be assumed in the selection of further diagnostic measures that both circulatory and ischemic complications are the cause for the patient's state.  This is not agreed with.  First of all, the specification does not disclose method steps for identifying the exact complication underlying the patient’s state, particularly those recited in the claims.  Secondly, the methods claims do not identify the exact complication underlying the patient’s state.  It is unclear if by “exact” applicant mean a circulatory and/or ischemic complication (which are classes and not exact) or for example, a pulmonary embolism (a specific complication).  The specification and applicant’s arguments are unclear as to whether the acute medical event causes the complications referred to or whether the complications referred to cause the acute medical event.
	Applicant’s arguments that “diagnosing a patient” does not require the identification of a specific disease but could mean merely obtaining information is not persuasive.  The specification does not provide such a definition or disclosure and the plain meaning of the intransitive verb “diagnose” is to identify a disease from its signs and symptoms.  (See Merriam-Merriam-Webster.com dictionary. Retrieved November 3, 2021, from https://www.merriam-webster.com/dictionary/diagnose.)  Information is used to help make a diagnosis but identification is required in a diagnosis.  In addition, applicant’s reference to paragraph [0027] of the specification includes limitations not found in the instant claims.
	Applicant’s argument that one of skill in the art would know how to diagnose a circulatory complication, an ischemic complication, or both a circulatory complication and an ischemic complication because diagnostic methods for these complications were well-known in the art is not persuasive.  This is an enablement argument; however, the ground of rejection is lack of written description.
	Applicant’s argument that diagnosis of an actual disease is not an absolute requirement for treatment, as, for example, recited in claim 18; in particular, in emergency treatment, medical practitioners more often than not will have to resort to symptomatic treatment or to treatment based on a suspicion diagnosis, since actual diagnosis of a particular disease would take too long to be practical is not persuasive.  The specification does not disclose symptomatic treatment or treatment based on a suspicion diagnosis.  In addition, this is not what the claims require.
	The original specification and claims do not provide support for the claimed methods.  The steps and specific limitations of the claimed methods are not supported.

Claims 1-2, 5-7, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Example 1 discloses evaluation of 403 patients that required hospitalization in intensive care. The particular life-threatening conditions of these patients are not disclosed.  The population characteristics other than median age are not provided. Levels of sFlt-1 and NT-proANP were determined by immunoassay. Table 1 shows circulatory events of tachycardia and arrhythmia. Tachycardia was determined by electrocardiography or by measuring the pulse of the patient for at least 30 seconds. Tachycardia was diagnosed if the patient exhibited a pulse rate of > 120 bpm. Arrhythmia was defined as absolute arrhythmia or more than 10 extra heart beats per minute.
At least one patient had arrhythmia at all levels of NT-proANP tested. At least one patient had arrhythmia at all NT-proANP levels tested that were greater than 1000 pg/ml. Table 2 shows ischemic events. Patients were considered to suffer from an ischemic event if the following criteria were met: organ specific pain, reduced pulse in the affected area and paleness of the skin. The particular organs evaluated are not identified. Note that this hypoxia was not based on levels of NT-proANP and/or sFlt-1.  At least one patient had an ischemic event at all levels of sFlt-1 tested. The specification does not disclose any analysis or identify any subpopulation where a patient had both a circulatory complication and an ischemic complication 
The specification provides no statistical analysis of the results. The specification does not determine if the results were statistically significant. Note that paragraph [0027] of the specification discloses that diagnosing according to the claimed methods intends that a statistically significant portion of subjects can be correctly diagnosed to suffer from the disease or condition.  
Note that this example determined levels of NT-proANP and sFlt-1 in patients but the levels were not used to diagnose or establish an association with any condition. That is, a level of NT-proANP or sFlt-1 was not determined for a patient and that amount used to diagnose a circulatory or ischemic condition. The circulatory or ischemic condition was determined by other means. The specification discloses no working examples that diagnosis or establish an association according to the method of the claims.
In In re Wands (8 USPQ2d 1400 (CAFC 1988)) the CAFC considered the issue of enablement in molecular biology. The CAFC summarized eight factors to be considered in a determination of "undue experimentation." These factors include: (a) the quantity of experimentation necessary; (b) the amount of direction or guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the relative skill of those in the art; (g) the predictability of the art; and (h) the breadth of the claims.
In the instant application, there are no working examples that correspond to the claimed method. The breadth of the claims is large with respect to the conditions to be diagnosed and the particular peptides to be measured. There is no guidance as to circulatory complications 
Note that while instant claim 1 requires administering the selected diagnostic method(s), the claim does not actually recite a step where a diagnosis is made.  For example, if the ANP-type peptide level in the serum of the patient is increased relative to a reference amount as in claim 1, part (a)(i), what criteria determine whether the subject will be tested for any or all of cardiac arrhythmia, cardiac arrest, or pulmonary embolism?  If, for example, testing for pulmonary embolism is selected and tested, the information found (presumably pulmonary embolism positive or pulmonary embolism negative) is not used in any way.  The steps of the method do not confirm or deny the presence of acute deterioration of the function of the patient’s heart (see recitation “based on the result of the determining in step (a), selecting and administering to the patient a diagnostic method for diagnosing…”).  No diagnosis is made.  Performing a test alone does not provide a diagnosis.
Claim 18 requires treating a patient suffering from an acute medical event associated with a circulatory complication comprising acute deterioration of the function of the patient's heart, an ischemic complication comprising acute hypoxia in a tissue or organ, or both a circulatory complication comprising acute deterioration of the function of the patient's heart and an ischemic complication comprising acute hypoxia in a tissue or organ.  However, treatment of the acute medical event is not necessarily performed.  Acute deterioration of the function of the patient’s heart and/or acute hypoxia in a tissue or organ are not necessarily treated by the method.  For 
While claim 17 recites a diagnostic method of a “blood test,” the specification does not provide an enabling disclosure as to how this generic blood test is a method for diagnosing cardiac arrhythmia, cardiac arrest, and/or pulmonary embolism as in claim 1.  At least for example, while claim 17 recites a diagnostic method of “determining cardiac markers,” the specification does not provide enabling disclosure as to how this generic test is a diagnostic method for diagnosing an ischemia of the spleen, bowel, kidney, heart, and/or a limb as in claim 1.
The claims are not enabled.

Applicant argues that the specification demonstrates that NT-proANP is a marker of

(Table 2).  Applicant argues that the specification also demonstrates that these two markers are statistically independent markers and the specification demonstrates examples of suitable reference values.  This is not persuasive.  The claims are not limited to NT-proANP (a limitation of only claim 5) or the reference values pointed to by applicant (a limitation of only claims 6-7).  Table 1 provides retrospective information about arrhythmia and tachycardia in a patient population. Table 2 provides retrospective information about systolic BP < 80 mmHg in a patient population. Claims 1 and 18 are not so limited.  In addition, the data in Tables 1 and 2 was not gathered or produced by practicing the claimed methods.  These tables do not select or administer any diagnostic methods.  The claims require no diagnoses.  Claim 18 requires no therapeutic result and in some cases, following the recited method steps may not result in any treatment.  Applicant’s arguments do not address the fact that the criteria for various choices required by the claims (examples provided above) are not provided and there is no guidance or direction in the specification.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 5-7, and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 is confusing in reciting “wherein the ischemic complication comprises systolic blood pressure of less than 80 mmHg.”  This is inconsistent with claim 1 where the ischemic complication comprises acute hypoxia in a tissue or organ.  It is not clear what is intended.
Claim 17 is confusing in reciting “the diagnostic method administered for diagnosing a circulatory complication… comprises measuring blood pressure, an electrocardiogram, a blood test, an echocardiogram, a stress test, holter monitoring, and/or cardiac magnetic resonance imaging.”  These techniques do not clearly correspond to the methods of diagnosing recited in claim 1.  For example, it is unclear how measuring blood pressure constitutes a method for diagnosing cardiac arrhythmia or how administering an unspecified blood test constitutes a method for diagnosing pulmonary embolism as recited in claim 1. 
Claim 17 is confusing in reciting “wherein diagnosing an ischemic complication.”  Claim 1 does not have any step where a diagnosis of an ischemic complication is made.  Claim 1 only requires administering diagnostic methods.  In addition, the techniques do not clearly correspond to the methods of diagnosing recited in claim 1.  For example, it is unclear how determining unspecified cardiac markers constitutes a method for diagnosing ischemia of the bowel or how performing an electrocardiogram constitutes a method for diagnosing  ischemia of a limb as recited in claim 1.
Claim 17 recites techniques that can be used in various methods of diagnosis; however, they are not diagnostic methods for the conditions recited in claim 1 in and of themselves.  For example, ultrasonography is an imaging technique for internal body structures.  A method for diagnosis would require ultrasonography of a particular organ (such as the spleen) with a 
Claim 18 appears to be missing the term “amount” in part (a)(ii).  Currently, the claim recites “sFlt-1 peptide relative to a reference, wherein…”  It appears that it should recite “reference amount.”  Clarification is requested.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712. The examiner can normally be reached 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                            
mpa